                Case 3:20-cv-00197     Document 1      Filed 02/05/20    Page 1 of 25




Shawn Kolitch, OSB No. 063980
Email: shawn@kolitchromano.com
KOLITCH ROMANO LLP
520 SW Yamhill Street, Suite 200
Portland, Oregon 97204
Telephone: (503) 994-1650

Attorneys for Plaintiff
International Gold Star, Inc.

                                UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      PORTLAND DIVISION

 INTERNATIONAL GOLD STAR, INC., a                    Case No. 3:20-cv-00197
 New York corporation,

                   Plaintiff,                        COMPLAINT FOR TRADEMARK
                                                     INFRINGEMENT
           v.
                                                     (Unfair Competition; False Designation of
 GLOBAL IMPORTING GROUP, INC.,                       Origin; Passing Off; False Advertisement;
 an Oregon corporation,                              Common Law Trademark Infringement;
                                                     Unjust Enrichment)
                   Defendant.
                                                     DEMAND FOR JURY TRIAL




       Plaintiff, International Gold Star, Inc. (“Gold Star” or “Plaintiff”), files this Complaint

against the Defendant, Global Importing Group, Inc. (“Global” or “Defendant”), and alleges as

follows:

                                  PRELIMINARY STATEMENT

       1.         Plaintiff is the exclusive authorized distributor in the United States of certain

beverage products manufactured in Ukraine by Carlsberg Ukraine, bearing the trademark “Kvas

Taras”. Kvas Taras is a type of “kvas” – a traditional Slavic and Baltic beverage commonly made



Page 1 –          COMPLAINT
                  CASE NO. 3:20-CV-00197
            Case 3:20-cv-00197         Document 1       Filed 02/05/20    Page 2 of 25




from rye bread. The beverage is popular among individuals of Eastern European ancestry and is

commonly sold in stores catering to those individuals.

                                    NATURE OF THE CASE

       2.      This is a civil action for trademark infringement and unfair competition under the

Lanham Act (15 U.S.C. § 1051, et. seq.) and Oregon common law arising from the deliberate use

by Defendant of the Kvas Taras trademark to falsely label and market goods which were not

manufactured, intended or authorized for distribution or sale in the United States.

       3.      By this action, Plaintiff seeks to redress the wrongs occasioned by the Defendant’s

false designation of origin, false advertisement, false description and dilution, unfair competition,

and other illegal and wrongful acts. Defendant has imported with an intent to distribute, and has

distributed, certain diverted “grey market” beverage products that have been adulterated and

mislabeled and, as such, are illegal to sell in the United States.

       4.      Defendant’s acts have harmed consumers who mistakenly believed that they

purchased the highest quality products that they associate with the well-known brand when they,

in fact, purchased materially different products through unapproved distribution channels.

Moreover, on information and belief, the products distributed by Defendant are alcoholic

beverages within the meaning of 27 U.S.C. § 214, although not labeled as such, in violation of 27

U.S.C. § 215, and the sale of such products harms the general public.

       5.      Kvas Taras, manufactured in Ukraine, is made in factories owned by Carlsberg

Ukraine, which is part of Carlsberg Group, one of the world’s largest manufacturers of beer and

soft drinks. Carlsberg Ukraine manufactures different types of beer as well as soft drinks, such as

Kvas Taras.




Page 2 –       COMPLAINT
               CASE NO. 3:20-CV-00197
              Case 3:20-cv-00197      Document 1      Filed 02/05/20     Page 3 of 25




        6.      The association with the world-renown brand, Carlsberg, is extremely important to

the success of Kvas Taras, since consumers associate this ethnically-specific product with the

reliability and recognition of the parent company, Carlsberg, which has been in business since

1847.

        7.      Kvas Taras products are sold worldwide, including in the United States. Carlsberg

Ukraine has chosen one of the oldest and most respected importers of ethnic Eastern European

products, Gold Star, to be its exclusive importer into, and authorized distributor of, Kvas Taras in

the United States.

        8.      On April 10, 2012, Carlsberg Ukraine registered a trademark, Reg. No. 4,123,729,

with the United States Patent and Trademark Office; specifically, the word mark in Cyrillic with

the English transliteration “Kvas Taras,” covering non-alcoholic beverages.

        9.      Carlsberg Ukraine has developed a line of Kvas Taras products specifically for

exporting into the United States. These products include Kvas Taras as well as Kvas Taras Dark.

        10.     Kvas Taras products intended for export to the United States are bottled in bottles

of certain shape and has labels of certain type. Moreover, at least one type of Kvas Taras products

approved for import into the United States has received Kosher certification and bears the Kosher

Certification seal that is widely recognized, thus rendering Kvas Taras acceptable in the United

States for Kosher observers.

        11.     The labeling on the product specifically includes the statement that the exclusive

importer of Kvas Taras in the United States is Gold Star.

        12.     Over many years of cooperation with Carlsberg Ukraine, Gold Star has developed

a reputation among consumers as a reliable, responsible distributor who can be trusted to adhere

to the highest standards in product handling and quality control. Through close cooperation with



Page 3 –        COMPLAINT
                CASE NO. 3:20-CV-00197
             Case 3:20-cv-00197       Document 1       Filed 02/05/20     Page 4 of 25




Carlsberg Ukraine, Gold Star has carefully cultivated this relationship for many years. Carlsberg

Ukraine and Gold Star’s reputation is presently in danger of being destroyed by the named

Defendant, which has imported, and may continue to import and distribute products that will likely

cause consumer confusion and harm the goodwill of Gold Star.

       13.     On information and belief, Defendant obtained Carlsberg Ukraine products from

sources that are outside the only distribution channel approved by Carlsberg Ukraine. Carlsberg

Ukraine and Gold Star take great care to ensure that the genuine Carlsberg Ukraine products are

shipped to the United States under certain conditions designed to maintain their quality and

integrity. With diverted Carlsberg Ukraine products, like the ones sold by Defendant, neither

Carlsberg Ukraine nor Gold Star, has any assurances that such products are being handled and

stored under safe conditions. Defendant attempted to flood the United States market with products

that are not intended for distribution in the United States, were mislabeled as non-alcoholic when

they were, in fact, alcoholic beverages, that were warehoused in foreign facilities not registered by

the FDA, that were materially different from the ones approved for import into the United States,

that were mislabeled, and that were not transported to the United States under acceptable

temperature- and humidity-controlled conditions.

       14.     As will be further alleged in this Complaint, Carlsberg Ukraine products intended

for export to the United States are materially different from those that are manufactured for

domestic consumption and export to other countries but diverted to the United States – the so-

called “grey market” Kvas Taras products.

       15.     Defendant’s unauthorized importation and subsequent distribution has caused

consumer confusion, mistake, and deception to the detriment of Carlsberg Ukraine, Gold Star, and

consumers. As a result of Plaintiff’s extensive branding, marketing, sales, and quality control



Page 4 –       COMPLAINT
               CASE NO. 3:20-CV-00197
             Case 3:20-cv-00197       Document 1       Filed 02/05/20      Page 5 of 25




efforts in the United States, consumers in the United States expect a certain quality, packaging,

and overall image from Kvas Taras-branded products. When such consumers encounter the

diverted products, which bear certain of Carlsberg Ukraine’s trademarks but are materially

different from what U.S. consumers expect, they are likely to be confused.

       16.      Defendant’s importation and sales of diverted products have caused great damage

to Gold Star.

                                          THE PARTIES

       17.      Plaintiff Gold Star, Inc. is a corporation organized and existing pursuant to the laws

of the State of New York, with its principal place of business in Brooklyn, New York. Gold Star

is the exclusive importer of Kvas Taras products into the United States.

       18.      On information and belief, Defendant Global Importing Group, Inc. is a corporation

organized and existing pursuant to the laws of the State of Oregon, with its principal place of

business in Portland, Oregon. Global is engaged in the business of, among other things, importing,

selling, marketing and distributing beverage products in the United States.

       19.      At all relevant times, Global has maintained an interactive website,

http://globalimportinggroup.com/. Global’s website contains sections called “catalog” and

“order”. Upon information and belief, at times relevant to this litigation, the “catalog” section of

Global’s website listed non-genuine Kvas Taras as an item available for purchase from Global,

and the “order” section permitted website users from Oregon to purchase products from Global’s

website. Global also maintains a detailed and comprehensive “Contact Us” form, available at

http://globalimportinggroup.com/contact-page-2/, where users from Oregon can inquire about

purchasing products from Global.




Page 5 –        COMPLAINT
                CASE NO. 3:20-CV-00197
              Case 3:20-cv-00197        Document 1        Filed 02/05/20      Page 6 of 25




        20.      Upon information and belief, Global purchases products from, and sells products

to, Oregon wholesalers.

                                   JURISDICTION AND VENUE

        21.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

1331, 1332, and 1338. This Court also has jurisdiction pursuant to 15 U.S.C. § 1121 because this

action arises, in part, under 15 U.S.C. §§ 1114 and 1125. This Court has jurisdiction over Gold

Star’s related common law claims pursuant to 28 U.S.C. § 1338, because these claims are joined

with substantial and related claims under federal trademark law, and pursuant to the doctrine of

supplemental jurisdiction under 28 U.S.C. § 1367.

        22.      The amount of damages at issue exceeds $75,000, exclusive of interest and costs.

        23.      This Court has personal jurisdiction over Defendant because, on information and

belief, Defendant is headquartered and incorporated in this judicial district, solicits and conducts

business within this judicial district, and advertises and offers goods and services, which are the

subject of the claims in this action, to customers and/or potential customers in this judicial district

and directly or through others have offered and sold their goods and services to customers in this

judicial district, and such exercise of personal jurisdiction over Defendant comports with the laws

of the State of Oregon and the constitutional requirements of due process.

        24.      Venue is proper in the judicial district pursuant to 28 U.S.C. § 1391 because

Defendant is subject to personal jurisdiction in this judicial district, maintains its principal place

of business in this judicial district, is incorporated in this judicial district, and because a substantial

part of the events or omissions giving rise to Gold Star’s claims in this action occurred in this

judicial district.




Page 6 –         COMPLAINT
                 CASE NO. 3:20-CV-00197
             Case 3:20-cv-00197      Document 1       Filed 02/05/20     Page 7 of 25




                     FACTS COMMON TO ALL CAUSES OF ACTION

                          Carlsberg Ukraine and Gold Star’s Business

       25.     Private Joint Stock Company Carlsberg Ukraine (“Carlsberg Ukraine”) is a

company with its principal office in Zaporizhzhia, Ukraine. Carlsberg Ukraine is part of Carlsberg

Group, one of the world’s largest manufacturers of beer and soft drinks.

       26.     Carlsberg Ukraine manufactures different types of beer, as well as non-alcoholic

soft drinks such as Kvas Taras.

       27.     Kvas Taras is a type of “kvas” – a traditional Slavic and Baltic beverage commonly

made from rye bread. The beverage is popular among individuals of Eastern European and Baltic

ancestry, and is commonly sold in ethnic stores catering to those individuals.

       28.     Carlsberg Ukraine’s Kvas Taras products are among the most popular Kvas

products in the United States.

       29.     Kvas Taras enjoys a worldwide reputation for quality, great taste and attractiveness

of its packaging design, and stands out among similar products by other manufacturers. Carlsberg

Ukraine enjoys a particularly strong reputation in the United States among immigrants from the

former Soviet Union and Eastern European countries. Carlsberg Ukraine develops, manufactures,

and markets products that are familiar to these immigrants by catering their preferences and tastes.

       30.     Gold Star is one of the oldest and most reputable suppliers and importers of Eastern

European specialty foods in the United States. Gold Star has been in business since 1981, and has

acquired stellar reputation in Russian, Eastern European, Middle Eastern, Asian, Kosher and

Natural/Organic market segments.

       31.     Carlsberg Ukraine has, in cooperation with Gold Star, developed several Kvas

products specifically for the United States market. These products are distinctly packaged, are



Page 7 –       COMPLAINT
               CASE NO. 3:20-CV-00197
              Case 3:20-cv-00197       Document 1       Filed 02/05/20     Page 8 of 25




particularly suited to the tastes of U.S. consumers, and comply in all respects with all U.S. laws

and regulations. The particular brand of Kvas that Carlsberg Ukraine has produced for the United

States market is Kvas Taras in distinctive bottles and bearing factory labels that are printed at least

partially in English.

        32.      The information and nutritional label of the best-selling type of Kvas Taras

developed for the United States, namely, regular Kvas Taras, is printed in both English and

Hebrew. The product is Kosher, which is confirmed by the Kosher Certification that appears pre-

printed on the label. The production and expiration date under United States standards is pre-

printed on the cap of each bottle.

        33.      The Kvas Taras products that Carlsberg Ukraine manufactures for the United States

market and sells through Gold Star all bear the distinct trademark “Kvas Taras” or “Квас Тарас”

(in Cyrillic).

        34.      Genuine Kvas Taras destined for export into the United States is packaged as

follows and has the following label:




Page 8 –         COMPLAINT
                 CASE NO. 3:20-CV-00197
             Case 3:20-cv-00197       Document 1       Filed 02/05/20     Page 9 of 25




       35.     Kvas Taras products are often the number one choice among consumers who are

looking to purchase “kvas” and similar beverages in ethnic stores in the United States. Consumers

know that when they choose Kvas Taras products, they can be assured they are buying the highest-

quality kvas-type beverages.

       36.     Due to the highly perishable nature of Kvas Taras products, it is critical that Kvas

Taras products are transported to the United States and stored, after leaving the factory, under

specific temperature- and humidity-controlled conditions.

       37.     Moreover, certain types of Kvas Taras products, such as Kvas Taras White, have a

very limited shelf life – only four months. Kvas Taras White, therefore, is only suitable for sale in

Ukraine and adjoining countries where it can be expeditiously transported. For that reason, Gold

Star does not import Kvas Taras White into the United States.

       38.     For approximately eight years, Gold Star has been the exclusive importer of Kvas

Taras products into the United States. Carlsberg Ukraine and Gold Star have signed an exclusive

distributorship agreement whereby Gold Star was named the exclusive distributor of Kvas Taras

products in the United States.

       39.     Pursuant to the distributorship agreement, Gold Star must purchase and distribute

at least a certain minimum quantity of Kvas Taras in the United States, must engage in marketing

and promotion of Kvas Taras, and must adhere to the high standards of storage and handling of

Kvas Taras products.

       40.     Manufacturers of foreign food and beverage products frequently enter into

exclusive distributorship agreements with domestic importers. The foreign manufacturer benefits

from the domestic distributor’s marketing efforts and customer support, while the domestic




Page 9 –       COMPLAINT
               CASE NO. 3:20-CV-00197
             Case 3:20-cv-00197      Document 1       Filed 02/05/20     Page 10 of 25




distributor benefits from better access to the product and an exclusive relationship with the

manufacturer. These exclusive relationships are often common knowledge among importers.

       41.      The product and nutritional label of Kvas Taras products intended for export to U.S.

explicitly states “Exclusive Importer in the US: International Gold Star, Inc.” The statement

identifying Gold Star as the exclusive distributor is printed on the factory wrapper of each

authorized bottle of Kvas Taras, rather than on a sticker that many importers apply to factory

packaging of imported products. This significantly improves the reputation and recognition of

Gold Star as the entity inseparably associated with Kvas Taras in the eyes of U.S. consumers.

Furthermore, this labeling indicates that other distributors cannot plausibly claim ignorance

regarding the exclusive Kvas Taras U.S. distribution arrangement between Gold Star and

Carlsberg Ukraine.

       42.      Gold Star works closely with Carlsberg Ukraine on developing the best ways to

market Kvas Taras products in the United States. Gold Star is instrumental in Carlsberg Ukraine’s

efforts to present its products for the United States market, including ethnic and mainstream

products.

       43.      Gold Star has spent considerable efforts and made enormous investments of time

and money in promoting Kvas Taras products in the United States. Gold Star routinely studies the

tastes of United States consumers and works with Carlsberg Ukraine to tailor Kvas Taras products

accordingly, participates in numerous exhibitions, presentations and sample sales, develops

marketing materials together with Carlsberg Ukraine, cultivates relationships with local stores and

their proprietors, and advertises Carlsberg Ukraine products on radio, television, in print and

elsewhere. Gold Star has devoted great attention to ensure that Kvas Taras products are

consistently among the best sellers among similar products.



Page 10 –       COMPLAINT
                CASE NO. 3:20-CV-00197
              Case 3:20-cv-00197      Document 1        Filed 02/05/20   Page 11 of 25




        44.      Gold Star is in charge of shipping and importing authorized Kvas Taras products

into the United States, storage of the products at its warehouse, and transporting them to hundreds

of stores that sell them in temperature-controlled containers. In doing so, Gold Star adheres to the

highest standards developed by Carlsberg Ukraine to ensure that the products are not exposed to

extreme heat and humidity levels, that they have not expired, and that they are safe for consumers.

Gold Star ensures compliance of Carlsberg Ukraine products with all applicable laws and

regulations applicable to food products of this type.

        45.      Gold Star handles customer relationships for Carlsberg Ukraine in the United

States. Gold Star ensures the effectiveness of recalls of Carlsberg Ukraine products, answers

customer questions and addresses their concerns, accepts suggestions from customers and

transmits them to Carlsberg Ukraine, and replaces products for consumers in the rare instances

when products do not meet their expectations. Gold Star carries product liability insurance for the

products it distributes.

        46.      Gold Star ensures compliance with the U.S. Food and Drug Administration

(“FDA”) labeling and Prior Notice requirements with respect to Carlsberg Ukraine products. It

works with Carlsberg Ukraine to ensure that the label properly and conspicuously lists all required

information and that the FDA is duly advised prior to the importation of Carlsberg Ukraine

products into the United States.

                                   Carlsberg Ukraine’s Trademark

        47.      Carlsberg Ukraine has registered the following U.S. Trademark (the “Mark”):




Page 11 –        COMPLAINT
                 CASE NO. 3:20-CV-00197
              Case 3:20-cv-00197      Document 1       Filed 02/05/20     Page 12 of 25




       48.       The trademark was registered on the Principal Register of the United States Patent

and Trademark Office on April 10, 2012, as U.S. Registration Number 4,123,729. A copy of

Carlsberg Ukraine’s Registration Certificate is attached hereto as Exhibit A.

       49.       Carlsberg Ukraine has used the Mark in commerce in the United States for at least

five years.

       50.       As indicated in Exhibit A, the transliteration of the Cyrillic characters of the Mark

is “KVAS TARAS,” and the English translation of the mark is “KVASS TARAS.” Accordingly,

the Mark covers both the Cyrillic characters and these English equivalents.

       51.       The sale of Carlsberg Ukraine’s products in the United States has been

tremendously successful in part due to Gold Star’s marketing and promotion of the Carlsberg

Ukraine brand throughout the country.

       52.       Gold Star distributes approximately 200 tons of Kvas Taras every year in the United

States alone and, but for Defendant’s wrongful acts, would have distributed far more.

       53.       The Kvas Taras brand is recognized in the United States and throughout the world

as associated with high-quality, great-tasting beverages sourced from ecologically pure

ingredients. Carlsberg Ukraine goods are sold in grocery stores throughout the United States.

       54.       As a result of Gold Star’s extensive advertising and promotion of Carlsberg

Ukraine’s goods in connection with, among other things, the KVAS TARAS Mark, Gold Star’s

widespread and long-running sale of Kvas Taras, and the celebrity that the Mark has achieved,

beverage products manufactured by Carlsberg Ukraine and distributed by Gold Star have been and

are now recognized by the consuming public in the United States and in the trade as originating

exclusively from Carlsberg Ukraine through Gold Star, its exclusive U.S. distributor.




Page 12 –        COMPLAINT
                 CASE NO. 3:20-CV-00197
              Case 3:20-cv-00197       Document 1     Filed 02/05/20     Page 13 of 25




        55.      Beverage products bearing the Mark (and/or its English equivalents) have come to

be known by the purchasing public throughout the United States and abroad as beverage products

of the highest quality. As a result, the Mark and the goodwill associated with it are of inestimable

value to Carlsberg Ukraine and Gold Star.

        56.      Gold Star has used and is currently using the Mark in commerce and in connection

with its sale of Kvas Taras, and plans to continue such use in the future.

                          Defendant Imported Grey Market Kvas Taras

        57.      Upon information and belief, in or about 2017, and possibly earlier, Defendant

began importing into the United States a large quantity of unauthorized “grey market” Kvas Taras

products.

        58.      Upon information and belief, Defendant purchased Kvas Taras from one or more

distributors in Ukraine, known as “consolidators.” Defendant has offered these products for sale

in the United States and actively marketed these products for a period of years.

        59.      Kvas Taras products that the Defendant purchased were not authorized by

Carlsberg Ukraine to be exported to the United States.

        60.      Defendant neither sought nor received consent from Gold Star to distribute Kvas

Taras products in the United States.

        61.      Upon information and belief, the distributors from which the Defendant purchased

its grey market Kvas Taras products were not registered with the FDA in violation of the FDA

Food Safety Modernization Act, and the information submitted by the Defendant to the relevant

authorities concerning these distributors’ FDA registrations and approvals was most likely

falsified.




Page 13 –        COMPLAINT
                 CASE NO. 3:20-CV-00197
             Case 3:20-cv-00197       Document 1          Filed 02/05/20   Page 14 of 25




       62.      Upon information and belief, Defendant created and placed counterfeit nutritional

and packaging label on the diverted Kvas Taras, without Carlsberg Ukraine’s or Gold Star’s

consent and in violation of FDA rules and regulations.

       63.      The diverted Kvas Taras beverages and genuine Kvas Taras beverages authorized

for sale in the United States are materially different.

         Material Differences between U.S. and Diverted Carlsberg Ukraine Products

       64.      Upon information and belief, Defendant acquired Kvas Taras products from

distributors in Ukraine in contravention of official and sanctioned distribution channels and

imported them into the United States. In doing so, the Defendant violated several FDA regulations,

as well as caused consumer confusion and permanent damage to Carlsberg Ukraine’s and Gold

Star’s goodwill and reputation.

       65.      Defendant imported into the United States products that were not intended for the

United States, but rather were intended for domestic consumption in Ukraine and adjoining

countries. Kvas Taras destined for the United States and those intended to be sold in other countries

are materially different in terms of packaging, labeling, and quality. Defendant attempted to

deceive U.S. consumers that the diverted Kvas Taras goods are U.S.- approved products distributed

through official distribution channels, and in doing so has perpetuated fraud upon consumers and

violated federal statutes and FDA regulations.

       66.      27 U.S.C. § 214 defines an “alcoholic beverage” as “any beverage in liquid form

which contains not less than one-half of one percent of alcohol by volume and is intended for

human consumption.”

       67.      27 U.S.C. § 215 sets forth mandatory labeling requirements for alcoholic beverages.




Page 14 –       COMPLAINT
                CASE NO. 3:20-CV-00197
             Case 3:20-cv-00197       Document 1       Filed 02/05/20     Page 15 of 25




       68.      27 U.S.C. § 218 provides for a civil penalty for violation of the labeling law “of not

more than $10,000, and each day shall constitute a separate offense.”

       69.      Defendant has imported and sold in the United States diverted Kvas Taras that is

an alcoholic beverage, not labeled as such, in violation of 27 U.S.C. §§ 214-215.

       70.      Because kvas is generally produced using the same equipment as beer, significant

quantities of alcohol may infiltrate kvas following production of beer batches when the equipment

is not thoroughly cleaned or evacuated of beer prior to production of kvas batches.

       71.      The process of producing Kvas Taras destined for export to the United States differs

materially from the process of producing Kvas Taras for domestic consumption and sale in other

countries in that, among other things, prior to producing Kvas Taras destined for the United States,

the manufacturer takes extra measures to evacuate all leftover beer from its equipment prior to

running so-called “Scheduled Export Bottlings”.

       72.      Diverted Kvas Taras has not undergone the alcohol removal process and,

consequently, contains alcohol significantly in excess of what is permissible by law for non-

alcoholic beverages.

       73.      Upon information and belief, all diverted Kvas Taras distributed by the Defendant

is in violation of 27 U.S.C. §§ 214-215.

       74.      Distribution of illegally labeled Kvas Taras is not only in violation of federal laws,

but also harms the general public and significantly tarnishes the reputation of Gold Star and

Carlsberg Ukraine.

       75.      Carlsberg Ukraine manufactures products for export into the United State and for

domestic consumption. Even though these products are manufactured in the same facilities, these

products are different in many respects in terms of handling and packaging.



Page 15 –       COMPLAINT
                CASE NO. 3:20-CV-00197
             Case 3:20-cv-00197       Document 1       Filed 02/05/20     Page 16 of 25




       76.      One difference between the genuine, U.S.-destined Kvas Taras products and those

diverted by Defendant is that the Kvas Taras products authorized for export to the U.S. include,

on their factory-manufactured packaging, a statement that the exclusive distributor in the United

States is Gold Star. Diverted Kvas Taras has no such statement.

       77.      FDA regulations require that the name, address and phone number of the distributor

be prominently featured on imported food products to be distributed in the United States.

Defendant’s diverted Kvas Taras products violate these regulations.

       78.      Moreover, diverted Kvas Taras is bottled in different bottles than Kvas Taras

authorized for sale in the United States.

       79.      Diverted Kvas Taras has different packaging labels than products authorized for

sale in the United States. Specifically, the packaging labels are in the Ukrainian language, and

feature different artwork than what is used on the authorized Kvas Taras.

       80.      Upon information and belief, Defendant imported into the United States and has

distributed a category of Kvas Taras product that has neither been authorized for export into the

United States, nor is imported into the United States by Gold Star, namely, Kvas Taras White.

       81.      To circumvent FDA regulations and deceive consumers, upon information and

belief, Defendant placed counterfeit labels on its diverted Kvas Taras products. Without

authorization from Carlsberg Ukraine or Gold Star, Defendant placed substandard-looking labels

that diminish the look of the packaging and misstate the ingredients, nutritional facts, and falsify

expiration dates of Kvas Taras products.

       82.      The facilities that manufacture Carlsberg Ukraine products in Ukraine for export to

the U.S., as well as Gold Star’s facilities, are all registered with the FDA.




Page 16 –       COMPLAINT
                CASE NO. 3:20-CV-00197
             Case 3:20-cv-00197      Document 1       Filed 02/05/20     Page 17 of 25




       83.      Upon information and belief, Defendant obtained diverted Kvas Taras from

distributors in Ukraine, known as “consolidators,” in contravention of the only official Carlsberg

Ukraine distribution channel – Gold Star. Upon information and belief, the consolidators, which

store and handle Carlsberg Ukraine products subsequently sold to the Defendant, have never been

registered with the FDA.

       84.      Upon information and belief, Defendant has transported and handled Carlsberg

Ukraine products in violation of the strict standards that Carlsberg Ukraine has established for its

U.S.-authorized Kvas Taras products.

       85.      Deviation from acceptable handling methods causes irreversible damage to the

Kvas Taras product, and may even result in it being unsafe for consumption. As a result, the

products that the Defendant has introduced into the stream of commerce are materially different

from the genuine Kvas Taras products.

       86.      Another critical difference between the genuine product destined for distribution in

the United States and those diverted by the Defendant is that the genuine products are kosher while

the diverted products are not.

       87.      Kvas Taras that is authorized for sale in the United States contains a well-known

Kosher designation.

       88.      The kosher status of genuine Kvas Taras is essential to many consumers who are

observant Jews.

       89.      Many consumers who purchase Kvas Taras may be confused into believing that the

diverted Kvas Taras is kosher, just like the genuine Kvas Taras is, and mistakenly consume such

products.




Page 17 –       COMPLAINT
                CASE NO. 3:20-CV-00197
             Case 3:20-cv-00197      Document 1       Filed 02/05/20     Page 18 of 25




       90.      Therefore, the Defendant has misled and confused consumers by attempting to pass

diverted Carlsberg Ukraine products as approved U.S. products, and in doing so has caused

irreparable and monetary harm to Carlsberg Ukraine and Gold Star.

                                 FIRST CLAIM FOR RELIEF

  (False Designation of Origin, Passing Off, Unfair Competition and False Description in

                                Violation of 15 U.S.C. § 1125(a))

       91.      Plaintiff hereby incorporates by reference each of the other allegations set forth

elsewhere in this Complaint as though fully set forth herein.

       92.      Defendant has, without authorization, imported into the United States and/or

distributed and/or sold in the United States and/or received in interstate commerce, diverted Kvas

Taras products featuring the Mark, which are materially different from Kvas Taras goods

authorized by Carlsberg Ukraine for sale in the United States. Such use of the Mark is likely to

cause confusion, or to cause mistake, and/or to deceive, as to the affiliation, connection or

association of Defendant with Carlsberg Ukraine or Gold Star, or as to the origin, sponsorship or

approval by Carlsberg Ukraine or Gold Star of Defendant’s diverted Kvas Taras goods and the

commercial activities related to Defendant’s diverted Kvas Taras goods.

       93.      Defendant’s acts constitute a false representation and a false designation of origin

in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A).

       94.      Defendant has also violated 15 U.S.C. 1125(a)(1)(B) by importing, falsely labeling,

and distributing diverted Kvas Taras products, not intended for the U.S. market, thereby

misrepresenting the nature, characteristics, qualities, and/or geographic origin of Defendant’s

goods, services, or commercial activities.




Page 18 –       COMPLAINT
                CASE NO. 3:20-CV-00197
             Case 3:20-cv-00197      Document 1       Filed 02/05/20      Page 19 of 25




       95.      Defendant’s acts have been committed with knowledge of Gold Star’s exclusive

U.S. common law rights and goodwill in the Mark, as well as with bad faith and the intent to cause

confusion or mistake, and/or to deceive.

       96.      Gold Star has suffered great and irreparable injury, loss, and damage to the goodwill

associated with the Mark and Gold Star’s status as the exclusive distributor of Kvas Taras, and has

suffered damages in an amount to be established at trial.

       97.      Gold Star has no adequate remedy at law. Unless Defendant is preliminarily and

permanently enjoined from committing the unlawful acts alleged herein, including the

unauthorized use of the Mark on grey market goods not intended for sale in the U.S., Gold Star

will continue to suffer irreparable harm in for form at least of loss of control over the goodwill

associated with Gold Star’s exclusive right to use the KVAS TARAS mark on U.S. products.

Accordingly, Gold Star is entitled to injunctive relief under 15 U.S.C. § 1116 restraining

Defendant, its officers, agent, employees, and all other persons acting in concert with them, from

engaging in any further acts of unfair competition, false designation of origin, passing off and false

description in violation of the Lanham Act.

       98.      Pursuant to 15 U.S.C. 1117(a), Gold Star is entitled to recover damages it has

sustained and will sustain as a result of Defendant’s wrongful conduct, and the gains, profits, and

advantages that Defendant has obtained by reason of its wrongful conduct described herein.

       99.      Defendant’s conduct makes this an exceptional case under 15 U.S.C. § 1117(a),

entitling Gold Star to an award of attorneys’ fees and costs.

///

///

///



Page 19 –       COMPLAINT
                CASE NO. 3:20-CV-00197
            Case 3:20-cv-00197        Document 1      Filed 02/05/20    Page 20 of 25




                                SECOND CLAIM FOR RELIEF

              (Federal Trademark Infringement in Violation of 15 U.S.C. § 1114)

       100.      Plaintiff hereby incorporates by reference each of the other allegations set forth

elsewhere in this Complaint as though fully set forth herein.

       101.      Defendant has used KVAS TARAS in commerce in the United States without

authorization.

       102.      KVAS TARAS is the English equivalent of КВАС ТАРАС, which is registered on

the Principal Register of the United States Patent and Trademark Office in connection with

identical goods for which Defendant is using the mark.

       103.      Defendant acted with knowledge and intent in selling unauthorized goods under the

mark KVAS TARAS.

       104.      As a direct and proximate result of Defendant’s actions, Gold Star has been

damaged, will continue to be damaged, and has been and will continue to be caused irreparable

injury unless Defendant is enjoined by this Court.

                                  THIRD CLAIM FOR RELIEF

   (Trademark Infringement, False Advertising and Unfair Competition Under Oregon

                                          Common Law)

       105.      Plaintiff hereby incorporates by reference each of the other allegations set forth

elsewhere in this Complaint as though fully set forth herein.

       106.      Defendant’s acts constitute common law trademark infringement, false advertising

and unfair competition, and will continue to create a likelihood of confusion or to deceive the

purchasing public and others, whereby they would be led to mistakenly believe that Defendant is




Page 20 –        COMPLAINT
                 CASE NO. 3:20-CV-00197
            Case 3:20-cv-00197        Document 1       Filed 02/05/20   Page 21 of 25




affiliated with, related to, sponsored by, or connected with Gold Star, or authorized to import and

distribute Kvas Taras products in the United States, unless restrained by this Court.

       107.      Defendant has acted with full knowledge of Gold Star’s use of, and statutory and

common law rights to, the KVAS TARAS mark in the United States, and without regard to the

likelihood of confusion of the public created by its activities.

       108.      Defendant’s actions demonstrate an intentional, willful, and malicious intent to

trade on the goodwill associated with the KVAS TARAS mark to the great and irreparable injury

of Gold Star.

       109.      As a result of Defendant’s acts, Gold Star has suffered damages in an amount not

yet determined or ascertainable. At a minimum, however, Gold Star is entitled to injunctive relief,

an accounting of Defendant’s profits, and recovery of Gold Star’s damages and costs.

       110.      In view of the deliberately fraudulent and malicious use of KVAS TARAS without

authorization and in conjunction with various false labeling practices intended to deceive

consumers, and the need to deter Defendant from similar future conduct, Gold Star is entitled to

punitive damages.

                                FOURTH CLAIM FOR RELIEF

                (Unlawful Trade Practices in Violation of ORS §§ 646.605 et. seq.)

       111.      Plaintiff hereby incorporates by reference each of the other allegations set forth

elsewhere in this Complaint as though fully set forth herein.

       112.      Defendant has been passing of its goods as authorized for the U.S. market by

Carlsberg Ukraine and thus as the goods of Gold Star, the only authorized U.S. distributor, causing

a likelihood of confusion or misunderstanding as to the source, sponsorship or approval of




Page 21 –        COMPLAINT
                 CASE NO. 3:20-CV-00197
            Case 3:20-cv-00197       Document 1       Filed 02/05/20     Page 22 of 25




Defendant’s products, or causing a likely of confusion as to Defendant’s affiliation, connection or

association with Gold Star, and/or otherwise damaging the public.

        113.    Defendant’s conduct constitutes unfair and deceptive acts or practices in the course

of business, trade or commerce in violation of Oregon’s Unlawful Trade Practices Act, ORS §§

646.605 et. seq.

        114.    Defendant’s unauthorized use of confusingly similar imitations of the KVAR

TARAS Mark without authorization, and in conjunction with Defendant’s false labeling, has

caused and is likely to continue causing substantial injury to the public and to Gold Star, and Gold

Star is entitled to injunctive relief and to recover damages, costs and reasonable attorneys’ fees.

                                 FIFTH CLAIM FOR RELIEF

                                       (Unjust Enrichment)

        115.    Plaintiff hereby incorporates by reference each of the other allegations set forth

elsewhere in this Complaint as though fully set forth herein.

        116.    As a result of committing the acts alleged herein, Defendant has willfully infringed

Gold Star’s rights in the KVAS TARAS mark for its own purposes and, as a direct and proximate

result of its improper acts, Defendant has been unjustly enriched.

        117.    Gold Star has suffered, and will continue to suffer, loss of profits by virtue of

Defendant’s conduct, and Defendant’s improper acts have caused and are continuing to cause

irreparable injury to the reputation and goodwill that Gold Star has established over the years.

        118.    Gold Star is therefore entitled to an award of Defendant’s unjust profits and Gold

Star’s lost profits.




Page 22 –       COMPLAINT
                CASE NO. 3:20-CV-00197
            Case 3:20-cv-00197        Document 1      Filed 02/05/20      Page 23 of 25




                                         JURY DEMAND

       119.      Pursuant to Fed. R. Civ. P. 38(b), Gold Star hereby demands a trial by jury of all

issues so triable that are raised herein or which hereinafter may be raised in this action.

                                     PRAYER FOR RELIEF

       WHEREFORE, Gold Star respectfully requests that this Court enter judgment in its favor

on each and every claim for relief set forth above, and award it relief, including but not limited to

the following:

       1.        An Order entering judgment in favor of Plaintiff against the Defendant, declaring

that the Defendant’s use of the KVAS TARAS mark in the United States without authorization

constitutes infringement of Gold Star’s rights in the KVAS TARAS mark as well as unfair

competition, false designation of origin, passing off and false advertising under federal and/or state

law, as detailed above;

       2.        A permanent injunction enjoining Defendant and its employees, agents, partners,

officers, directors, owners, shareholders, principals, subsidiaries, related companies, affiliates,

distributors, dealers, wholesale customers, and all persons in active concert or participation with

any of them:

            a. From using the KVAS TARAS mark in any form in the United States, including in

                 connection with any other wording or designs, without express authorization from

                 Gold Star or Carlsberg Ukraine;

            b. From using any other marks, logos, designations, or indicators of source that are

                 confusing similar to the KVAS TARAS mark on or in connection with the

                 manufacturing, distribution, advertisement, offering for sale, or sale of any goods

                 or services;



Page 23 –        COMPLAINT
                 CASE NO. 3:20-CV-00197
            Case 3:20-cv-00197        Document 1       Filed 02/05/20      Page 24 of 25




            c. From importing any Kvas Taras product into the United States that was not intended

               for the U.S. market, and/or from relabeling or mislabeling any such unauthorized

               Kvas Taras product to make it appear that it was intended for the U.S. market;

            d. From representing by any means whatsoever, directly or indirectly, that Defendant,

               any products or services offered by Defendant, or any activities undertaken by

               Defendant are associated or connected in any way with Gold Star or Carlsberg

               Ukraine, are approved by Gold Star or Carlsberg Ukraine, or are sponsored by or

               affiliated with Gold Star or Carlsberg Ukraine;

            e. From otherwise competing unfairly with Gold Star; and

            f. From assisting, aiding, or abetting any other person or business entity in engaging

               in or performing any of the activities referred to in subparagraphs (a)-(e) above.

       3.      An Order directing Defendant, pursuant to 15 U.S.C. § 1118, to destroy all

products, packaging, labels, tags, wrappers, receptacles, signs, advertisements, promotional

materials, websites, and/or any other materials and things that contain or bear any of the

designations the use of which is enjoined under the injunctions prayed for herein;

       4.      An Order directing Defendant to disseminate pre-approved corrective advertising,

and send pre-approved letters to all customers, resellers, retailers, agents, partners, and/or

representatives to address the likely confusion caused by Defendant’s unauthorized use of the

KVAS TARAS mark or any confusingly similar variation thereof;

       5.      An Order directing Defendant, pursuant to 15 U.S.C. § 1116(a), to file with the

Court and serve upon counsel for Gold Star, within thirty (30) days after the service on Defendant

of the injunctions prayed for herein, a report in writing under oath setting forth in detail the manner

and form in which Defendant has complied with the injunctions;



Page 24 –      COMPLAINT
               CASE NO. 3:20-CV-00197
            Case 3:20-cv-00197      Document 1      Filed 02/05/20     Page 25 of 25




       6.      An Order requiring Defendant to account for and pay to Gold Star any and all

profits arising from the foregoing acts, and increasing such profits, in accordance with 15 U.S.C.

§ 1117 and other applicable laws;

       7.      An Order requiring Defendant to pay Gold Star damages in an amount as yet

undetermined caused by the foregoing acts, and trebling such damages in accordance with 15

U.S.C. § 1117 and other applicable laws;

       8.      An Order requiring Defendant to pay Gold Star all of its litigation expenses,

including reasonable attorneys’ fees and the costs of this action pursuant to 15 U.S.C. § 1117 and

other applicable laws; and

       9.      Any other and further relief as the Court may deem just and proper.

        DATED this 5th day of February, 2020.

                                            Respectfully submitted,

                                            KOLITCH ROMANO LLP

                                            By s/ Shawn Kolitch
                                               Shawn Kolitch, OSB No. 063980
                                               Email: shawn@kolitchromano.com
                                               520 SW Yamhill Street, Suite 200
                                               Portland, Oregon 97204
                                               Telephone: (503) 994-1650

                                                Of Attorneys for Plaintiff
                                                International Gold Star, Inc.




Page 25 –      COMPLAINT
               CASE NO. 3:20-CV-00197
